Citation Nr: 1111848	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-44 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease with residual scar, status post comminuted fracture of the right (dominant) third and fourth fingers (right third and fourth finger disability).


REPRESENTATION

Appellant represented by:	Fennie Loretta Fiddler, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from February 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and a noncompensable disability evaluation for the right third and fourth finger disability and denied service connection for residuals of an injury to the right (dominant) second and fifth fingers.  The Veteran submitted a timely notice of disagreement regarding both issues, and a statement of the case was issued in October 2009.  However, in his November 2009 substantive appeal, the Veteran specifically limited his appeal only to the matter of a compensable rating for his right third and fourth finger disability.  As such, the Board will confine its consideration to the issue as set forth on the title page.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's right third and fourth finger disability is manifested by no active range of motion of the third and fourth distal interphalangeal joints (DIP) that are ankylosed to 30 degrees with 10 degrees of passive flexion; deep scars that caused flexion contractures of the right third and fourth DIP joints due to tendinous dysfunction; x-ray evidence of degenerative joint disease in the DIP joints of the third and fourth fingers; and subjective reports of pain and weakness with some loss of ability to perform fine motor functions with the right hand.







CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the schedular criteria for an initial 10 percent rating, but no higher, for degenerative joint disease with residual scar, status post comminuted fracture of the right (dominant) third and fourth fingers, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5229 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a July 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the July 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  He has not identified any pertinent VA or non-VA medical records.

The Veteran was also afforded a VA examination in November 2008 in conjunction with his claim and the examination report is of record.
 
The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file that includes his and his attorney's written contentions, service treatment and personnel records, lay statements, and a VA examination report, dated in November 2008.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that a compensable initial rating is warranted for his right third and fourth finger disability.  In a statement accompanying the Veteran's November 2009 substantive appeal, his attorney said that his right finger disability was more severe than represented by the currently assigned noncompensable rating and that a 10 percent rating was warranted under Diagnostic Code 5223.

The present appeal involves the Veteran's claim that the severity of his service-connected right third and fourth finger disability warrants a higher disability rating. Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, as noted in the Introduction above, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in the January 2009 rating decision on appeal, the RO granted service connection for degenerative joint disease with residual scar status post comminuted fracture of the right (dominant) third and fourth fingers and assigned a non-compensable disability evaluation under Diagnostic Code 5010-5229.  Under that assigned code, Diagnostic Code 5229 evaluates limitation of finger motion, and provides that a rating should be based on the limitation of motion of the affected parts as traumatic arthritis under Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Given the disability evaluations assigned the Veteran's right finger disability, potentially applicable diagnostic codes provide ratings as follows.

Diagnostic Code 5229 evaluates limitation of motion of the index or long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  Under Diagnostic Code 5229, a 10 percent disability rating is warranted for limitation of motion of the index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or with extension limited by more than 30 degrees.

Further, pursuant to 38 C.F.R. § 4.71a, a maximum disability rating of 10 percent may be assigned under Diagnostic Code 5223 for favorable ankylosis of the long and ring finger of one hand.  A higher disability rating of 20 may be assigned under Diagnostic Code 5219 for unfavorable ankylosis of the long and ring fingers of one hand.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.

For index and long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the DIP joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.

The evidence of record indicates that the Veteran has been diagnosed with degenerative joint disease of the DIP joints of the third and fourth fingers of his right hand.  See, e.g., the November 2008 VA examination report.

As noted above, Diagnostic Code 5010, via Diagnostic Code 5003, that rates degenerative arthritis, requires that the disability be rated based on limitation of motion of the affected part.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  For the purpose of rating disabilities due to arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered a group of minor joints.  See 38 C.F.R. § 4.45.

The November 2008 VA examination report recounts the Veteran's history of an injury in service to his right third and fourth fingers, diagnosed as an open fracture of the middle phalanx, long (third) right finger without artery or nerve involvement and flexion contracture of the distal interphalangeal joint of the right long (third) finger secondary to the fracture.  The Veteran developed a flexion contracture of the DIP joint of the right fourth finger that the VA examiner opined was due to ligamentous injury to the right fourth finger in service. 

The Veteran received no medical treatment for his flexion contracture of the DIP joints of the right third and fourth fingers.  He said that, after 30 minutes of working as a heavy equipment operator, that required him to be constantly grabbing controls of heavy equipment with his right hand, he developed a level 6 throbbing pain throughout the entirety of his right third and fourth fingers that radiated into the dorsum of his right hand.  The VA examiner opined that this was over the extensor tendons of the DIP joints of the right third and fourth fingers.  The Veteran took no medication for this and the pain resolved after a few hours of his not working.  He experienced throbbing pain in cold weather that required him to wear two gloves on his right hand.  He was right hand dominant.  

Further, it was noted that symptoms and flexion contractures of the Veteran's DIP joints of the right third and fourth fingers had decreased strength in the DIP joints of the right third and fourth fingers to 0/5 as there was no active capability for flexion or extension of the right third and fourth DIP joints beyond their ankylosed angle of 30 degrees.  The Veteran's right third and fourth DIP joints could not be passively flexed beyond 30 degrees.  The right third and fourth DIP joints could be passively extended only to 10 degrees of flexion.  In spite of pain, in the flexion contractures of his third and fourth DIP joint, the Veteran was able to perform his occupation as a heavy equipment operator but with pain.  His activities of daily living were limited in that he was unable to do fine motor functions with his right hand.  He was unable to write more than one half page of handwritten notes before he developed throbbing pain in the right third and fourth fingers that caused him to discontinue that activity.  He was able to do home maintenance and yard work that did not require fine motor function of the right third and fourth fingers.

Objectively, position of function of the Veteran's right wrist was 30 degrees of dorsiflexion compared to the usual 20 to 30 degrees.  Position of function of the right third and fourth MP joints was 10 degrees of flexion compared to the usual 30 degrees.  Position of function of the right third and fourth PIP joints was 10 degrees compared to 30 degrees.  Position of function of the right second and fifth MP joints and PIP joints was 30 degrees.

Range of motion of the Veteran's right third and fourth MP joints was 0 to 80 degrees, as compared to the usual 90 degrees of flexion.  Range of motion of the right third and fourth PIP joints was from 0 to 80 degrees as compared to the usual 100 degrees of flexion.  There was no active range of motion of the right third and fourth DIP joints that were ankylosed at 30 degrees.  The Veteran's right third and fourth DIP joints could not be passively flexed beyond the position of 30 degrees.  The right third and fourth DIP joints could only be passively extended to 10 degrees of flexion with flare to level 3 (on a scale of 1 to 10) in those joints at the extreme ranges of motion.  Ranges of motion of the right second and fifth fingers were normal.  

When the Veteran made a fist, there was no distance between the tip of his second through fifth fingers and the proximal palm crease.  He was able to touch the tip of his first finger to the tip of his second through fifth fingers.  The VA examiner opined that there was decreased strength to level 3/5 of the right third and fourth fingers when pulling, pushing, or twisting.  There appeared to be normal alignment of the fractured middle phalanx of the right third finger.  But, there was some very mild soft tissue hypertrophy of the proximal right third and fourth fingers.  Fingernails of the right second through fifth fingers appeared normal.

Over the dorsum of the middle phalanges of the Veteran's right third and fourth fingers were faint oblique 1.5 cm. flat, normally pigmented, well-healed scars that were not well demonstrated photographically.  The scars were nontender with no evidence of hyperpigmentation, edema, and inflammation or keloid formation.  There scars were not fixed to underlying muscle or fascia.  The scars were deep in the sense that the Veteran's (in-service) crush injury caused flexion contractures of the right third and fourth distal interphalangeal joints by reason of tendinous dysfunction.  The scars were not painful.  Results of x-ray of the Veteran's right hand taken at the time revealed degenerative joint disease of the Veteran's right third and fourth distal interphalangeal joints.  Diagnoses included well-healed open comminuted fracture of the middle phalanx of the right third finger.  Flexion contractures at the DIP joints of the right third and fourth fingers with degenerative joint disease caused, in the VA examiner's opinion, by the in-service injury.  

Also of record are four color photographs of the Veteran's right hand and fingers taken at the time of the November 2008 VA examination that depict his contracted third and fourth fingers.

In order for the Veteran's service-connected right third and fourth finger disability to be assigned a compensable rating pursuant to Diagnostic Code 5229, the evidence of record must demonstrate a gap of one inch (2.5cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  In November 2008, the VA examiner determined that there was no distance between the tip of the Veteran's second through fifth fingers and the proximal palm crease when he made a fist.  The Veteran was able to touch the tip of his first finger to the tip of his second through fifth fingers.  However, the VA examiner opined that there was decreased strength to level 3/5 of the right third and fourth fingers when pulling, pushing, or twisting.  There appeared to be normal alignment of the fractured middle phalanx of the right third finger.  But, there was some very mild soft tissue hypertrophy of the proximal right third and fourth fingers.  

The Veteran's attorney argues that the Veteran's right fourth and fifth finger disability warrants a 10 percent rating under Diagnostic Code 5223 because his disability and resulting limitation of motion of the right third and fourth fingers, should be considered as analogous to favorable ankylosis.  The November 2008 VA examiner reported no active range of motion of the right third and fourth DIP joints that were ankylosed at 30 degrees and could be passively extended to only 10 degrees of flexion.  The evidence reflects that the Veteran is able to move his third and fourth fingers but, instead, has trouble extending the fingers to full extension, and has trouble with his grip and dexterity.  Accordingly, the Board finds that no additional rating is warranted based upon favorable or unfavorable ankylosis. 

However, as noted above, the November 2008 VA examiner reported that results of x-rays of the Veteran's right hand revealed degenerative joint disease of the right third and fourth DIP joints.  As set forth above, there is also noncompensable limitation of motion of the third and fourth fingers that are considered a group of minor joints (the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered a group of minor joints).  Further, the recent VA examination findings demonstrate evidence of functional loss, pain, and weakness due to the service-connected right third and fourth finger disability.  See DeLuca, supra.  Notably, the VA examiner reported that the Veteran's experienced loss of fine motor function of his right hand, difficulty operating heavy equipment, and decreased strength in his DIP joints (weakness).  See 38 C.F.R. §§  4.40, 4.45.  Resolving doubt in the Veteran's favor, the Board is of the opinion that such findings are essentially commensurate with an initial 10 percent disability rating, but no more, for the Veteran's right third and fourth finger disability since he filed his initial claim for service connection in June 2008.  But, given the recent VA examination findings and other evidence of record, an evaluation in excess of 10 percent is not warranted under any of the applicable rating criteria currently in effect.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5216-5230.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  See 38 U.S.C. § 5107(b).

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars on the third and fourth digits of the right hand. However, the medical evidence shows that such scars are well-healed with no abnormality and there are no findings of tenderness.  While November 2008 VA examiner commented that the scars caused flexion contractures by reason of tendinous dysfunction, any limited motion caused by these contractures is already contemplated in the 10 percent disability rating assigned herein.  As such, the Board finds that a separate compensable evaluation for scars on the right third and fourth fingers is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).

The Board has also considered whether the Veteran's right third and fourth finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record do not indicate that he is unemployable due to his service-connected right third and fourth finger disability.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected right third and fourth finger disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

An initial 10 percent rating for degenerative joint disease with residual scar, status post comminuted fracture of the right (dominant) third and fourth fingers, is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


